Citation Nr: 0912946	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-41 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

In a March 2008 decision, the Board denied service connection 
for a low back disability.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a Joint Motion for Remand to 
the Board (Joint Motion) in December 2008.  By order dated in 
December 2008, the Court granted the Joint Motion and 
remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In their December 2008 Joint Motion, the parties observed 
that the Veteran's claim required a VA examination.  

The Veteran's service treatment records reflect that he was 
in a car accident in March 1956.  In January 1957, he 
complained of recurrent low back pain and received an 
impression of chronic sacroiliac strain.  

Post-service VA medical records include a June 2003 note that 
the Veteran had chronic low back pain, and it was at least as 
likely as not, or at least possible, that it began during 
active duty.  

The foregoing evidence warrants a VA examination to determine 
the relationship, if any, between the findings in the 
Veteran's service treatment records and his current 
complaints of low back pain.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any disability of the Veteran's low 
back that may be present.  The claims 
file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to state 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current condition of the Veteran's low 
back is causally related to any of the 
low back findings reflected in his 
service treatment records.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Then, readjudicate the Veteran's 
claim for service connection for a low 
back disability.  If the benefit sought 
on appeal remains denied, provide the 
Veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




